EXHIBIT 10-3



The  Clorox  Company

1993  Directors'  Stock  Option  Plan

Non-Qualified  Stock  Option



Series    
                                                                                                
                Shares    

                     

THIS  OPTION  IS  NOT  ASSIGNABLE



The Clorox Company, a Delaware Corporation with its principal office in Oakland,
California, hereby grants to the Optionee named below an option to purchase, in
accordance with and subject to the terms and restrictions of The Clorox Company
1993 Directors' Stock Option Plan and of this Option, the number of shares of
Common Stock of The Clorox Company at the price set forth herein, as follows:



OPTIONEE:                     
                                                                                  




NUMBER OF SHARES ON WHICH OPTION IS GRANTED:      




OPTION PRICE PER SHARE:            
                                                           




DATE OF GRANT:                                      
                                                      


EXPIRATION OF OPTION:                                                           

            

OPTION EXERCISABLE AS
FOLLOWS:                                                    50% of shares may be
purchased on [first anniversary of grant date] and 50% on [second anniversary of
the grant
date].                                                                                                                         
                   50% on or after the same date in 2001.



In case of termination of service or death, see Section 5(g) and (h) of the
Plan.



No shares covered by this Option shall be issued or delivered unless and until,
in the opinion of Counsel for The Clorox Company, all applicable registration
requirements of the Securities Act of 1933, as amended, any applicable listing
requirements of any national securities exchange on which stock of the same
class is then listed and any other requirements of law or of any regulatory body
having jurisdiction over such issuance or delivery shall have been fully
complied with.



                                                                                                         
THE  CLOROX  COMPANY









                                                                                                         
By:
_________________________________________                                                                         

                                                                    
                                             [Name]

                                                                                                         
       [Title]



I hereby accept the above Option to purchase shares of the Common Stock of The
Clorox Company in accordance with and subject to the terms and restrictions of
The Clorox Company 1993 Directors' Stock Option Plan, with which I am familiar,
and agree to be bound thereby and by the actions of the Employee Benefits and
Management Compensation Committee and of the Board of Directors.  I also agree
that this Option and The Clorox Company 1993 Directors' Stock Option Plan
constitute an agreement with The Clorox Company in accordance with the terms and
provisions thereof.



I agree to surrender this Option to the Treasurer of The Clorox Company for
cancellation or for appropriate notation hereon upon exercise of this Option in
whole or in part, or upon the happening of any other event which makes this
Option not exercisable according to its terms.







                                                                              
______________________________________                                                                    

Date
Accepted                                                                               
Optionee